*1354OPINION.
Tkitssell :
As we view this case the issue presented is one purely of fact. We see no need for any discussion or review of the facts, for they clearly establish but one conclusion, namely, that the trust agreement was never carried out, there was no trust or taxable entity created which carried on any business or earned any income, and that the business was a partnership business, the income of which was produced by the personal services rendered by the four partners, Henry L. Cornet, Fred G. Zeibig, Henry L. Cornet, Jr., and Charles H. Zeibig.
The respondent erred in determining that Cornet & Zeibig Trust was an association taxable as a corporation for the years 1922 and 1923. Cf. Bardwell, Pritchard & Co., 20 B. T. A. 350.

Judgment will he entered for the 'petitioner.